Title: To Thomas Jefferson from Albert Gallatin, 30 May 1805
From: Gallatin, Albert
To: Jefferson, Thomas


                  
                     Dear Sir
                     
                     30th May 1805
                  
                  I have taken notes of the situation of the Indian tribes in lower Louisiana as given by Sibley, and having compared them with Humboldt’s and Nolen’s sketches, think that I can locate them all with sufficient correctness for present purposes. But the great desideratum is a map, not good but at least tolerable. The documents we have are not merely imperfect but altogether contradictory principally for the Attacapa & part of the Opelousa districts. I am now preparing at leisure moments a rough sketch in which the ascertained points will be fixed, and an attempt made to reconcile the clashing authorities. This, till we have better information, will at least do better than any of our existing maps, and I will locate the Indian tribes in it. Most of those tribes within the tract we mean to have surveyed are within the existing settlements and appear to be cultivators. It is presumable that they have but very limited claims; and, exclusively of the communications to be made by the Indian agent or superintendent, great confidence may be placed on the discretion, and tenderness for Indian rights, of Mr. Briggs. At present, I can only add that in one of Clarke’s sketches I have discovered three indian villages not mentioned by Sibly, one of Chitamachas at the place where Bayou Plaquemine unites with the Chafalaya, and two of a Nation called Ouachas or Couchas (the writing in French not being very legible) on the branches or Bayous of the Chafalaya below the Chitimachas. The bayou Chico mentioned by Sibly as a branch of the Opelousa and the seat of two tribes I can find in no map or sketch whatever. I believe that an examination of the relative situation you will find that the Opelousa & Attackapa districts will be much more conveniently united, as a land office district, with the Red river settlements than with those on the Mississippi.
                  I had earnestly requested that expenditure might be as moderate as possible for a few months in order that our receipts might so accumulate as to enable us to meet the French bills without borrowing. As it seems, by Mr Armstrong’s last letter, that they will not come for some time, it is probable that we will avoid that evil recourse. But it is proper that I should state that the War Department has assisted us in that respect much better than the Navy Department, as will appear from the enclosed account of expenditures for each during the first five months of this year. Yet, in relation to the Navy no fleet has been fitted this spring; and four months pay to the 5 or 6 hundred men sent by the John Adams & Gunboats, which was the only extraordinary expence, is an object of only 60, or, 70 thousand dollars. As I know that there was an equal wish in both departments to aid in this juncture, it must be concluded either that the War is better organised than the Navy dept., or that naval business cannot be conducted on reasonable terms. Whatever the cause may be, I dare predict that whilst that state of things continues we will have no Navy, nor shall have progress towards having one. As a citizen of the U. States, it is an event that I will not deprecate: but I think it due to the credit of your administration that, after so much has been expended on that account, you should have an increase of, rather than an impaired fleet. On This subject, the expences of the navy greater than the object seemed to require, and a merely nominal accountability, I have, for the sake of preserving perfect harmony in your councils, however grating to my feelings, been almost uniformly silent; and I beg that you will ascribe what I now say to a sense of duty and to the grateful attachment I feel for you—
                  With great respect Your obedt. Servt.
                  
                     Albert Gallatin
                     
                  
                  
                     If you have no objection, I would wish to be absent next week—a short jaunt will be of service to me—
                  
                Enclosure
                        
                        
                            Payments by the Treasury
                     
                        
                           
                              
                              for Navy Department in 1805
                              
                           
                           
                              
                              
                              drs.
                           
                           
                              2 Feby.
                              }
                              
                              250,000
                           
                           
                                
                                  to
                           
                           
                              30 March
                           
                           
                              April
                              }
                              
                              295,000
                           
                           
                                
                                  &
                           
                           
                              May
                           
                           
                              
                              Credit given in London
                              
                           
                           
                              
                              
                              Amt. 18,000 
                              
                                 
                                     80,000
                              
                           
                           
                              
                              
                              Drs. 
                              
                                 
                                     625,000
                              
                           
                           
                              Payments for War & Indian Departments
                              
                           
                           
                              January to May 1805
                              
                                 
                                     291,781.28
                              
                           
                        
                     
                        
                        
                    